Title: From Benjamin Franklin to the Marquis de Lafayette, 3 August 1779
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir
Passy, Aug. 3 1779.
I received two Letters you did me the honour of writing to me from Havre but have never Since had any News worth communicating to you.— Here is indeed a little Vessel arriv’d at Brest, which brings me a great many old Letters and newspapers, but no Dispatches of Importance.— I have the Pleasure however of seeing by the address of Congress which I send you inclos’d that in the great Points of determining to maintain their Independence and the french alliance there is the most perfect Unanimity. Virginia was evacuated by the Ennemy in a few Days after they had entered it, the Militia beginning to gather round them. The Story of fort Pit I find nothing of in the Papers. Mr. Gerard and the Spanish Agent had made a Visit to the Army and were entertain’d by General Washington with a Review &ca. The Paper Money was very Low, but it was thought the tax for 45,000,000 would stop its Depreciation.— The Accounts from Charlestown are so uncertain and contradictory that one knows not what to believe. When any News of Importance arrives you Shall immediately partake of it. My best Wishes attend you wherever you are:—being ever with the highest Esteem Yours most affectionately
BF.

The Black Prince Capt. Merchant has made two Cruises in the Channel. In the first she took 8 Vessels but 6 were retaken. In the second she was out only ten Days and has taken 11. Sail. Can you give me any Intelligence of a French Officer. Mr. Jean Baptise fontfreydd. His father enquires after him.
Marquis de La fayette

